Per Curiam.
Respondent was admitted to practice by this Court in 1991. He maintains a residence in the Town of Glenville, Schenectady County.
By decision of this Court dated March 4, 2004, respondent was suspended from the practice of law for a period of two years, which suspension was stayed on condition that respondent submit to petitioner semiannual reports by a CPA confirming that he was maintaining his escrow account and preserving client funds in accordance with the applicable provisions of the attorney disciplinary rules (Matter of DiMaggio, 5 AD3d 856 [2004]). The decision also required respondent to pay a client moneys that he owed her.
Respondent now applies to terminate the suspension. Petitioner confirms that respondent has complied with the conditions of the stayed suspension and has paid the client the moneys owed to her.
We grant respondent’s application and terminate the suspension, effective immediately.
Mercure, J.P, Crew III, Spain, Carpinello and Mugglin, JJ., concur. Ordered that respondent’s application is granted; and it is further ordered that the period of the stayed suspension imposed by this Court’s decision dated March 4, 2004 is terminated, effective immediately.